[Cite as State v. Johnson, 2019-Ohio-3119.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 STATE OF OHIO                                      :
                                                    :
         Plaintiff-Appellee                         :   Appellate Case No. 28249
                                                    :
 v.                                                 :   Trial Court Case No. 2004-CR-2082
                                                    :
 RONALD G. JOHNSON                                  :   (Criminal Appeal from
                                                    :   Common Pleas Court)
         Defendant-Appellant                        :
                                                    :

                                               ...........

                                              OPINION

                            Rendered on the 2nd day of August, 2019.

                                               ...........

MATHIAS H. HECK, JR., by SARAH E. HUTNIK, Atty. Reg. No. 0095900, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, Dayton, Ohio 45422
      Attorney for Plaintiff-Appellee

RONALD G. JOHNSON, Inmate No. A518-770, Northeast Ohio Correctional Center,
2240 Hubbard Road, Youngstown, Ohio 44505
      Defendant-Appellant, Pro Se

                                              .............



TUCKER, J.
                                                                                             -2-




       {¶ 1} Appellant, Ronald G. Johnson, believes that the Ohio Bureau of Sentence

Computation (BSC) has incorrectly calculated the maximum expiration date of his prison

sentence. This belief has generated significant litigation, with all of the litigation resulting

in a conclusion adverse to Johnson’s position. At issue in this appeal are motions styled

as a “Crim.R. 35/Crim.R. 19 Order of Clarification” and as a “Request for Declaration

Judgment.” In one decision and order, the trial court overruled the motions, and Johnson

appeals. The trial court’s order will be affirmed.



                              Facts and Procedural History

       {¶ 2} In 1987, Johnson was convicted of voluntary manslaughter and sentenced

to an indefinite prison term of 7-25 years. While on parole for the voluntary manslaughter

conviction, Johnson was convicted of various offenses in several counties, including a

conviction in the trial court for burglary and receiving stolen property. As a result of these

convictions, Johnson was sentenced to an aggregate and definite 12-year prison term,

his parole status was revoked, and the 12-year prison term was ordered to be served

consecutively to the remaining voluntary manslaughter sentence.



                                          Analysis

       {¶ 3} BSC has calculated that Johnson’s maximum prison term will end in August

2024. Johnson takes issue with this calculation, but, as we recently stated in a previous

appeal filed by Johnson on the same issue, “the trial court had no authority to address

BSC’s calculation of Johnson’s sentence * * *.” State v. Johnson, 2d Dist. Montgomery
                                                                                        -3-

No. 28162, 2019-Ohio-1801, citing State v. Armstrong, 2d Dist. Montgomery No. 27413,

2018-Ohio-191, ¶ 18. The trial court, therefore, correctly concluded that it was without

authority to address Johnson’s argument regarding the BSC sentencing calculation.

       {¶ 4} Further, Johnson’s argument fails “because the Ohio Supreme Court has

already found that his maximum term will not expire until 2024. The Supreme Court

affirmed the 12th District’s dismissal of Johnson’s petition for a writ of habeas corpus in

Johnson v. Moore, 149 Ohio St. 3d 716, 2017-Ohio-2792, 77 N.E.3d 967, concluding:

‘Johnson’s petition was properly dismissed because it fails to state a claim. When a

sentencing court imposes a definite term of imprisonment consecutively to an indefinite

term, the Ohio Administrative Code requires the prisoner to serve the definite term first,

followed by the indefinite term.   As the 2007 letter from [BSC] indicates, Johnson’s

maximum term will not expire until 2024.’ ” Id. at ¶ 7, quoting Johnson v. Moore at ¶ 7,

quoting Jones v. Dept. of Rehab. & Corr., 10th Dist. Franklin No. 16AP-138, 2016-Ohio-

5425, ¶ 16, citing Ohio Adm.Code 5120-2-03(E). Thus, Johnson’s argument fails for

both procedural and substantive reasons.



                                   Conclusion

       {¶ 5} The trial court did not err by overruling Johnson’s motions. Thus, the trial

court’s order is affirmed.

                                     .............



DONOVAN, J. and FROELICH, J., concur.
                        -4-




Copies sent to:

Mathias H. Heck, Jr.
Sarah E. Hutnik
Ronald G. Johnson
Hon. Steven K. Dankof